
	
		II
		111th CONGRESS
		1st Session
		S. 1457
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2009
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 31, United States Code, to authorize
		  reviews by the Comptroller General of the United States of any credit facility
		  established by the Board of Governors of the Federal Reserve System or any
		  Federal Reserve bank, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Reserve Credit Facility Review
			 Act of 2009.
		2.Reviews of
			 special Federal Reserve credit facilities
			(a)ReviewsSection 714 of title 31, United States
			 Code, is amended by adding at the end the following:
				
					(f)Reviews of
				credit facilities of the Federal Reserve System
						(1)DefinitionIn this subsection, the term credit
				facilities includes—
							(A)the Money Market Investor Funding
				Facility;
							(B)the Asset-Backed Commercial Paper Money
				Market Mutual Fund Liquidity Facility;
							(C)the Term Asset-Backed Securities Loan
				Facility;
							(D)the Term Auction Facility;
							(E)the Primary Dealer Credit Facility;
							(F)the Commercial Paper Funding
				Facility;
							(G)the Term Securities Lending Facility,
				including the Term Securities Lending Facility Options Program;
							(H)the Revolving Credit Facility;
							(I)reciprocal currency arrangements with
				foreign central banks;
							(J)the Mortgage Backed Securities Purchase
				Program, and the purchase of debt obligations from a government sponsored
				enterprise; and
							(K)any special purpose vehicle through which
				any entity described in subparagraphs (A) through (J) conducts any activity or
				lending.
							(2)In
				generalNotwithstanding any
				limitation in subsection (b) on the auditing and oversight of certain functions
				of the Board or any Federal Reserve bank, the Comptroller General may conduct
				reviews, including onsite examinations if the Comptroller General determines
				such examinations are appropriate, of credit facilities established by the
				Board or any Federal Reserve bank, and of the establishment of such credit
				facilities by the Board or any Federal Reserve bank—
							(A)in carrying out
				any action or function approved by the Board under the 3rd undesignated
				paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343); or
							(B)in providing
				credit under enhancements to traditional lending facilities, including credit
				facilities.
							(3)Access to
				records
							(A)In
				generalTo carry out this subsection—
								(i)all records and
				property of or used by a credit facility established by an agency (as described
				in paragraph (2)), including samples of reports of examinations of a bank or
				bank holding company that the Comptroller General considers statistically
				meaningful, and workpapers and correspondence related to the reports, shall be
				made available to the Comptroller General;
								(ii)the Comptroller
				General shall have access to the officers, employees, contractors, and other
				agents and representatives of any credit facility established by an agency at
				any reasonable time as the Comptroller General may request;
								(iii)the Comptroller
				General may make and retain copies of such books, accounts, and other records
				as the Comptroller General determines appropriate; and
								(iv)the Comptroller
				General shall provide to a credit facility established by an agency a current
				list of officers and employees to whom, with proper identification, records and
				property may be made available, and who may make notes or copies necessary to
				carry out a review or examination under this subsection.
								(B)Unauthorized
				accessThe Comptroller General shall prevent unauthorized access
				to records, copies of any record, or property of or used by an agency or a
				credit facility established by an agency (as described in paragraph (2)) that
				the Comptroller General obtains during a review or examination under this
				subsection.
							(4)Reports
							(A)RequiredA report on each review conducted under
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such review
				is completed.
							(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusions of the Comptroller General with respect to the review
				that is the subject of the report, together with such recommendations for
				legislative or administrative action as the Comptroller General may determine
				to be
				appropriate.
							.
			(b)RepealSection
			 714(f) of title 31, United States Code, as added by subsection (a), is repealed
			 effective 5 years after the date of enactment of this Act.
			
